UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GUERDA OCCILIEN,

                            Plaintiff,

                     v.

RELATED PARTNERS, INC.; ARTERO                         19 Civ. 7634 (KPF)
JIMENEZ; KATHERINE BLOCK;
HUDSON YARDS CONSTRUCTION II                                   ORDER
HOLDINGS LLC; HUDSON YARDS
CONSTRUCTION II LLC; HUDSON
YARDS CONSTRUCTION LLC; RUSSELL
TOBIN & ASSOCIATES,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      By Opinion and Order dated January 19, 2021, the Court granted

Defendants’ motion to compel arbitration, stayed this case pending arbitration,

and directed the parties to submit a status update regarding the arbitration on

or before April 29, 2021. (Dkt. #65). On March 22, 2021, the Court received a

letter from Plaintiff which the Court liberally construed as a motion for

reconsideration. (Dkt. #66). In Defendants’ opposition to the motion for

reconsideration, Defendants explained that Plaintiff had not yet initiated

arbitration. (Dkt. #68). By Order dated April 1, 2021, the Court denied

Plaintiff’s motion for reconsideration. (Dkt. #69).

      Accordingly, the parties are hereby ORDERED to update the Court on or

before June 30, 2021, regarding the status of any arbitration. The Clerk of

Court is directed to mail a copy of this Order to Plaintiff.
    SO ORDERED.

Dated: April 30, 2021
       New York, New York

                                 KATHERINE POLK FAILLA
                                United States District Judge




                            2
